DETAILED CORRESPONDENCE
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 39-42, 44-53, and 55-60 are pending in the application.
Applicant’s amendment to the claims, filed on December 7, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s amendment to the drawing figures, filed on December 7, 2022, is acknowledged. 
Applicant’s submission of a substitute sequence listing, filed on December 7, 2022, is acknowledged.
Applicant’s remarks filed on December 7, 2022 in response to the final rejection mailed on June 7, 2022 have been fully considered.
  
Election/Restrictions
The elected subject matter is the species (A), Cas9.
Claims 39-42, 44-53, and 55-60 are being examined on the merits with claims 46 and 57 being examined only to the extent the claims read on the elected species.

Specification/Informalities
The substitute specification filed on August 14, 2020 is objected to because the substitute specification does not incorporate the specification amendment filed on June 11, 2020 with the heading of “SUBMISSION OF SEQUENCE LISTING”. 

Sequence Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825; applicants’ attention is directed to the final rulemaking notice published at 55 FR 18230 (May 1, 1990), and 1114 OG 29 (May 15, 1990).  To be in compliance, applicants should identify nucleotide sequences of at least 10 nucleotides and amino acid sequences of at least 4 amino acids in the specification by a proper sequence identifier, i.e., “SEQ ID NO:” (see MPEP 2422.01). If these sequences have not been listed in the computer readable form and paper copy of the sequence listing, applicant must provide an initial computer readable form (CRF) copy of the “Sequence Listing”, an initial paper copy of the “Sequence Listing”, as well as an amendment directing its entry into the specification, and a statement that the content of the paper and CRF copies are the same and, where applicable, include no new matter as required by 37 C.F.R. 1.821(e) or 1.821(f) or 1.821(g) or 1.821(b) or 1.825(d). 
See Figures 10B, 13-22, 25A, 26B, 26C, 27A-27D, 28B-28D, 29A-29C, 31, 32A-32B, 33A-33C, 34, 35A-35B, 36B, and 36D. 

RESPONSE TO REMARKS: The applicant argues that a replacement Sequence Listing has been submitted, which contains the sequences found in Figures 7, 8, 10, 13-22, 23, 25-29, 31, and 32-36 that were not included in the previous sequence listing. 
The applicant’s argument is not found persuasive because certain sequences of Figures 10B, 13-22, 25A, 26B, 26C, 27A-27D, 28B-28D, 29A-29C, 31, 32A-32B, 33A-33C, 34, 35A-35B, 36B, and 36D are not identified by a sequence identifier in the drawings or in the Brief Description of the Drawings. For example, Figure 10B discloses a sequence (SEQ ID NO: 15) and its complementary sequence, however, the complementary sequence is not identified by a sequence identifier in the drawings or in the Brief Description of the Drawings. As stated above and in the previous Office action, applicants should identify nucleotide sequences of at least 10 nucleotides and amino acid sequences of at least 4 amino acids in the specification by a proper sequence identifier, i.e., “SEQ ID NO:” (see MPEP 2422.01). When a sequence is presented in a drawing, regardless of  the format or the manner of presentation of that sequence  in  the drawing,  the  sequence must  still be  included in  the  Sequence Listing  and the sequence identifier (“SEQ ID NO:X”) must be used, either in the drawing or in the Brief Description of the Drawings. See MPEP § 2422.02.

In view of the applicant’s submission of a substitute sequence listing, the applicant should update the specification’s incorporation by reference statement for the sequence listing filed on December 7, 2022. A sequence listing incorporation by reference statement contains a statement in a separate paragraph that incorporates by reference the material in the ASCII text file of a sequence listing, identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP 2422.03.I and see MPEP 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings. 
Also, there is no statement that the content of the paper and CRF copies of the sequence listing filed on December 7, 2022 are the same and, where applicable, include no new matter.

Claim Objections
Claims 48 and 59 are objected to in the recitation of “further comprising a second crRNA” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite “further comprising administering a second crRNA”. 

Applicant is advised that should claims 41, 42, 52, and 53 be found allowable, claims 44, 45, 55, and 56, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof (i.e., claim 44 is a substantial duplicate of claim 41, claim 45 is a substantial duplicate of claim 42, claim 55 is a substantial duplicate of claim 52, and claim 53 is a substantial duplicate of claim 56). When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 39-42, 44-53, and 55-60 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 39 (claims 40-42 and 44-49 dependent therefrom) and 50 (claims 51-53 and 55-60 dependent therefrom) are indefinite in the recitation of “near the target sequence”. The term “near” is a term of degree and while the specification describes examples of “near” as being within about 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 20, 50 or more base pairs of a target sequence, this description is insufficient for one of skill in the art to recognize the intended number of base pairs from a target sequence that are considered to be encompassed by the phrase “near the target sequence”. Moreover, there is nothing in the specification or prior art of record to indicate that one of ordinary skill in the art could have ascertained the scope of the recited term of degree. It is suggested that the applicant clarify intended meaning of the phrase “near the target sequence”. See MPEP 2173.05(b). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 39, 41, 42, 44-50, 52, 53, and 55-60 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Cameron et al. (US 2016/0257973 A1; cited on Form PTO-892 mailed on February 11, 2022; hereafter “Cameron”).
As amended, claims 39, 41, 42, and 44-49 are drawn to a method of performing mutagenesis of a target sequence, the method comprising: 
administering to a cell a mixture consisting essentially of: 
(a)	a preassembled ribonucleoprotein (RNP) CRISPR delivery system comprising a CRISPR RNA (crRNA) and a Cas endonuclease, wherein the Cas endonuclease does not contain an inactive nuclease domain; and 
(b)	an oligonucleotide; and
generating a double stranded break in or near the target sequence with the RNP thereby mutagenizing the target sequence.
As amended, claims 50, 52, 53, and 55-60 are drawn to a method of performing mutagenesis of a target sequence, the method comprising: 
(a)	administering a mixture consisting essentially of a preassembled RNP CRISPR delivery system comprising a crRNA and a Cas endonuclease to a cell comprising the target sequence, wherein the Cas endonuclease does not contain an inactive nuclease domain; 
(b)	generating a double stranded break in or near the target sequence with the RNP; and
(c)	administering before, during, or after the administering step (a) an oligonucleotide; 
thereby mutagenizing the target sequence.
Regarding claims 39, 41, 42, 44-46, 50, 52, 53, and 55-57, the reference of Cameron discloses a method comprising contacting a complex comprising a catalytically active Cas9 and a guide RNA with a target nucleic acid and cleaving the target nucleic acid with the first complex (paragraph [0008]; claim 1) and further comprising modifying the target nucleic acid by inserting a donor polynucleotide at the cleavage site (paragraph [0021]; claim 21). Cameron discloses the cleaving comprises introducing a double-stranded break (paragraph [0012]). Cameron discloses the complex of catalytically active Cas9 and sgRNA is also known as a ribonucleoprotein (RNP) complex (paragraph [0197]) and the complex may be introduced into a cell by providing an in vitro assembled complex (paragraph [0121]). Cameron discloses that sgRNA is a crRNA covalently joined to tracrRNA (paragraph [0042]). Cameron discloses the method is performed in a cell (paragraph [0022]; claim 23). Cameron discloses the guide RNA is a single guide RNA (sgRNA) (paragraph [0117]) and discloses sgRNA wherein crRNA is covalently joined to tracrRNA (paragraph [0042]). Cameron discloses that the terms “oligonucleotide” and “polynucleotide” are interchangeable (paragraph [0059]) and Cameron’s disclosed “donor polynucleotide” is considered to be encompassed by “an oligonucleotide” as recited in claims 39 and 50. Cameron’s disclosed “modifying the target nucleic acid by inserting a donor polynucleotide at the cleavage site” is considered to be encompassed by “performing mutagenesis of a target sequence” and “mutagenizing the target sequence” as recited in claims 39 and 50.
Regarding claims 47 and 58, as stated above, Cameron teaches modifying the target nucleic acid by inserting a donor polynucleotide at the cleavage site (paragraph [0021]; claim 21).
Regarding claims 48 and 59, Cameron discloses the method includes a second guide RNA for binding to a second target sequence (paragraph [0008]; claim 1). As stated above, Cameron discloses the guide RNA is a single guide RNA (sgRNA) (paragraph [0117]) and discloses sgRNA comprises a crRNA (paragraph [0042]).
Regarding claims 49 and 60, Cameron discloses the donor polynucleotide is double stranded (paragraph [0025]). 
Therefore, Cameron anticipates claims 39, 41, 42, 44-50, 52, 53, and 55-60 as written.

RESPONSE TO REMARKS: The applicant argues that Cameron’s disclosed RNP complex comprises two components, one of which is a complex of a catalytically inactive Cas9 (dCas9) protein and a sgRNA that binds to an off-target nucleic acid. The applicant argues that in contrast to Cameron, which requires the use of a Cas endonuclease having an inactive nuclease domain, the claimed invention requires the use of a mixture consisting essentially of an RNP CRISPR delivery system comprising a Cas endonuclease that does not contain an inactive nuclease domain. 
The applicant’s argument is not found persuasive. The examiner acknowledges the applicant’s amendment to claims 39 and 50 to recite “a mixture consisting essentially of…” According to MPEP 2111.03.III, the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps and those that do not materially affect the basic and novel characteristic(s) of the claimed invention and that absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising”. In this case, there is no indication in the instant specification to exclude a RNP complex of a dCas9/sgRNA from the claimed method, nor does the specification disclose that a RNP complex of a dCas9/sgRNA would materially affect the basic and novel characteristic(s) of the claimed invention. Also, as explained in the previous Office action, the limitation “wherein the Cas endonuclease does not contain an inactive nuclease domain” in the context of claims 39 and 50, while having the effect of requiring the presence of an RNP comprising a Cas endonuclease that does not contain an inactive nuclease domain (as acknowledged by the applicant, Cameron’s RNP complex comprises a catalytically active Cas9 protein and a sgRNA; see instant remarks at p. 9, top), does not have the effect of excluding an RNP complex comprising a dCas9. As such, in accordance with MPEP 2111.0.III, the recitation of “consisting essentially of…” in claims 39 and 50 is construed as equivalent to "comprising” and given a broadest reasonable interpretation, the “mixture” of claim 39 and the “RNP CRISPR delivery system” of claim 50 each encompasses additional elements including a RNP complex of a dCas9/sgRNA.
MPEP 2111.03.III further states that the applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. However, in this case, there is no evidence of record that Cameron’s RNP complex of a dCas9/sgRNA materially affects the basic and novel characteristic(s) of the claimed invention. Rather, given that Cameron discloses the RNP complex of dCas9/sgRNA reduces off-target cleavage, one would have expected the addition of the RNP complex of dCas9/sgRNA in Cameron’s method to actually improve specificity of target site modification. 
For these reasons, Cameron anticipates claims 39, 41, 42, 44-50, 52, 53, and 55-60 as written. 

The rejection of claims 39-42, 44-47, 50-53, and 55-58 under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (Cell Res. 24:247-250, 2014; cited on Form PTO-892 mailed on February 11, 2022; hereafter “Zhao”) as evidenced by Cameron (supra) is withdrawn in view of the applicant’s amendment to claim 39 to recite “administering to a cell…a preassembled ribonucleoprotein (RNP) CRISPR delivery system…” and the applicant’s amendment to claim 50 to recite “administering to a cell…a preassembled RNP CRISPR delivery system…” Zhao does not teach or suggest administering a preassembled RNP CRISPR delivery system as recited in the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The rejection of claims 39-42, 44-47, 50-53, and 55-58 under 35 U.S.C. 103 as being unpatentable over Bialk et al. (PLoS ONE 10(6): e0129308, 2015, 19 pages; cited on the IDS filed on February 2, 2022; hereafter “Bialk”) in view of Cameron (supra), and the rejection of claims 48, 49, 59, and 60 further in view of Kmiec et al. (US 2003/0207451 A1; cited on Form PTO-892 mailed on February 11, 2022; hereafter “Kmiec”) are withdrawn in view of the applicant’s amendment to claim 39 to recite “administering to a cell…a preassembled ribonucleoprotein (RNP) CRISPR delivery system…” and the applicant’s amendment to claim 50 to recite “administering to a cell…a preassembled RNP CRISPR delivery system…” Although Cameron discloses a preassembled RNP comprising Cas9 and sgRNA, the rejections are withdrawn in favor of the new rejections set forth below. 

Claims 39-42, 44-47, 50-53, and 55-58 are rejected under 35 U.S.C. 103 as being unpatentable over Bialk (supra) in view of Cameron (supra) and Kouranova et al. (Human Gene Therapy 27:464-475, 2016; cited on Form PTO-892; hereafter “Kouranova”). 
Regarding claims 39, 46, 47, 50, 51, 57, and 58, the reference of Bialk discloses that oligonucleotides can direct the repair of single base mutations, however, with low frequency (p. 1, Abstract). Bialk discloses that including a CRISPR/Cas9 complex to induce double strand DNA breakage at specific sites surrounding the nucleotide for exchange significantly elevates the oligonucleotide-directed repair (p. 1, Abstract) and directs nucleotide exchange in a precise and efficient fashion (p. 12, bottom). Bialk discloses cell line HCT 116-19, which comprises an integrated mutant eGFP gene with a non-sense mutation at position +67 resulting in a non-functional eGFP protein (p. 3, top). Bialk discloses introducing into HCT 116-19 cells a single-stranded oligonucleotide and a CRISPR/Cas9 construct expressing Cas9 and a guide RNA (p. 3, bottom). Bialk discloses the introduction of an expression construct containing a CRISPR/Cas9 cleavage system and the appropriate single-stranded oligonucleotide leads to the correction of the mutant eGFP gene in the production of functional fluorescent protein (p. 13, middle).
Regarding claims 40 and 51, Bialk discloses that the oligonucleotide is complementary to the top or the bottom strand with a single nucleotide mismatch (Figure 1B; p. 6, middle).  
The difference between Bialk and the claimed invention is that Bialk does not disclose administering a preassembled RNP CRISPR delivery system as recited in claims 39, 41, 42, 44, 45, 50, 52, 53, 55, and 56.
The reference of Cameron teaches the guide RNA of Cas9 as a single guide RNA (sgRNA) (paragraph [0117]) and discloses sgRNA wherein crRNA is covalently joined to tracrRNA (paragraph [0042]). Cameron teaches a catalytically active RNP complex comprises a sgRNA and a catalytically active Cas9 protein (p. 20, paragraphs [0197] and [0200]). Cameron teaches in vitro assembly of a Cas9 RNP complex (Example 1, beginning at p. 20). 
The reference of Kouranova teaches that the Cas9 and sgRNA components of CRISPR can be delivered into cells as a precomplexed ribonucleoprotein particle (RNP) (p. 465, column 2, top). Kouranova teaches a method for RNP complex formation (p. 466, column 1, middle). Kouranova teaches benefits to delivering Cas9 and sgRNA by RNP over delivery by plasmid, including delivery of Cas9 and sgRNA by plasmid DNA potentially leads to more off-target modifications (p. 465, column 1, top) and RNP is the only format that is reliably active in cells (p. 474, column 2). According to Kouranova, the RNPs are the most convenient and efficient delivery method for cultured cell lines (p. 464, Abstract).
In view of the combination of Bialk, Cameron, and Kouranova, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Bialk to deliver Cas9 and sgRNA by a precomplexed (i.e., preassembled) RNP rather than plasmid DNA. One would have been motivated to modify Bialk to deliver Cas9 and sgRNA by a precomplexed RNP rather than plasmid DNA because of the benefits to delivering Cas9 and sgRNA by precomplexed RNP as taught by Kouranova. One would have had a reasonable expectation of success to modify Bialk to deliver Cas9 and sgRNA by a precomplexed RNP because of the teachings of Cameron and Kouranova. Therefore, the methods of claims 39-42, 44-47, 50-53, and 55-58 would have been obvious to one of ordinary skill in the art before the effective fling date.

RESPONSE TO REMARKS: The applicant argues that Bialk does not disclose the use of RNPs and that while Cameron teaches the use of RNPs, the RNPs of Cameron require two components, one of which is a complex of a catalytically inactive Cas9 (dCas9) protein and a sgRNA that binds to an off-target nucleic acid. 
The applicant’s argument is not found persuasive. The examiner acknowledges that Bialk does not disclose the use of preassembled RNPs for delivery of Cas9 and sgRNA into the HCT 116-19 cell line. Rather, as stated above, Bialk discloses the use of plasmid DNA for delivery of Cas9 and sgRNA into the HCT 116-19 cell line. However, given the benefits of delivering Cas9 and sgRNA by a preassembled RNP as taught by Kouranova, one would have been motivated to modify Bialk to deliver Cas9 and sgRNA into the HCT 116-19 cell line by a preassembled RNP.  
Regarding the applicant’s argument directed to Cameron’s RNP comprising a complex of dCas9 and a sgRNA, Bialk’s method requires the use of a catalytically active CRISPR/Cas9 complex – not a catalytically inactive Cas9 – and thus, one would have considered only the catalytically active RNP complex of Cameron and Kouranova for use in Bialk’s method.
Even assuming arguendo one would have used each of Cameron’s RNPs (i.e., an RNP comprising a catalytically active Cas9 protein and a sgRNA and an RNP comprising a catalytically inactive Cas9 protein and a sgRNA) in Bialk’s method, for reasons stated above, the claims encompass a RNP complex of a dCas9/sgRNA. 
For these reasons, the methods of claims 39-42, 44-47, 50-53, and 55-58 would have been prima facie obvious to one of ordinary skill in the art before the effective fling date.

Claims 48, 49, 59, and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Bialk (supra) in view of Cameron (supra) and Kouranova (supra) as applied to claims 39-42, 44-47, 50-53, and 55-58 above, and further in view of Kmiec (supra).
Claims 48 and 59 are drawn to the method of claims 39 and 50, respectively, further comprising a second crRNA complementary to a second target sequence.
Claims 49 and 60 are drawn to the method of claims 39 and 50, respectively, wherein the oligonucleotide is a double-stranded oligonucleotide.
The relevant teachings of Bialk, Cameron, and Kouranova as applied to claims 39-42, 44-47, 50-53, and 55-58 are set forth above. 
The combination of Bialk, Cameron, and Kouranova do not teach or suggest further modifying the method of Bialk to comprise a second crRNA complementary to a second target sequence and to use a double-stranded oligonucleotide.
The reference of Kmiec teaches using separate oligonucleotides to correct multiple point mutations (p. 11, paragraph [0187]). Kmiec discloses the oligonucleotide to correct a point mutation can be a double-hairpin oligonucleotide (p. 7, paragraphs [0154] and [0155]) and exemplifies a double-hairpin oligonucleotide in Figures 1 and 3. A double-hairpin oligonucleotide is considered to be a “double-stranded oligonucleotide” as recited in claims 49 and 60.  
In view of the combination of Bialk, Cameron, Kouranova, and Kmiec, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Bialk to include a plurality of oligonucleotides and RNP complexes to target different sequences and to use a double-hairpin oligonucleotide. One would have been motivated to and would have had a reasonable expectation of success to do this because Kmiec discloses using a plurality of oligonucleotides to correct multiple point mutations and discloses a double-hairpin oligonucleotide for correcting a point mutation. Therefore, the methods of claims 48, 49, 59, and 60 would have been obvious to one of ordinary skill in the art before the effective fling date.

RESPONSE TO REMARKS: The applicant argues Kmiec does not correct the alleged deficiencies for the combination of Bialk and Cameron. According to the applicant, because Kmiec predates the use of CRISPR/Cas, it does not teach or suggest use of an RNP as recited in claims. 
The applicant’s argument is not found persuasive. Kmiec is not relied upon for a teaching of a RNP as recited in the claims. Rather Kmiec is cited for its teaching of separate oligonucleotides to correct multiple point mutations and that the oligonucleotide to correct a point mutation can be a double-hairpin oligonucleotide. For the reasons stated above, the methods of claims 39-42, 44-47, 50-53, and 55-58 would have been obvious in view of the combination of Bialk, Cameron, and Kouranova, and the methods of claims 48, 49, 59, and 60 would have been obvious further in view of Kmiec.

Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The rejection of claims 39-42, 44-53, and 55-60 on the ground of nonstatutory double patenting as being unpatentable over claim 43 of U.S Patent No. 7,226,785 B2 (cited on the IDS filed on February 2, 2022; hereafter “patent”) in view of Bialk (supra) and Cameron (supra) is withdrawn in view of the applicant’s amendment to claim 39 to recite “administering to a cell…a preassembled ribonucleoprotein (RNP) CRISPR delivery system…” and the applicant’s amendment to claim 50 to recite “administering to a cell…a preassembled RNP CRISPR delivery system…” Although Cameron discloses a preassembled RNP comprising Cas9 and sgRNA, the rejection is withdrawn in favor of the new rejection set forth below. Additional obviousness-type double patenting rejections have been included in view of newly identified patents and a co-pending application. 

Claims 39-42, 44-53, and 55-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 43 of U.S Patent No. 7,226,785 B2 (cited on the IDS filed on February 2, 2022; hereafter “patent”) in view of Bialk (supra), Cameron (supra), and Kouranova (supra). 
Claim 43 of the patent recites a method of optimizing an oligonucleotide for targeted nucleic acid sequence alteration of a nucleic acid present within selectively enriched cells in vitro or cells in culture comprising: 
(a) Providing a first oligonucleotide and a second oligonucleotide for alteration of a targeted nucleic acid sequence, 
i) wherein said first oligonucleotide: 
(1) is a single-stranded nonhairpin oligonucleotide 17-121 nucleotides in length, 
(2) has an unmodified DNA domain of at least 8 contiguous deoxyribonucleotides, 
(3) is fully complementary in sequence to the sequence of a first strand of the nucleic acid target but for one or more mismatches as between the sequences of said deoxyribonucleotides domain and its complement on the target nucleic acid first strand, each of said mismatches positioned at least 8 nucleotides from said first oligonucleotide's 5' and 3' termini, and 
(4) has at least one terminal modification selected from the group consisting of: at least one terminal locked nucleic acid (LNA), at least one terminal 2'-O-Me base analog, and at least three terminal phosphorothioate linkages, and 
ii) wherein said second oligonucleotide is selected from the group consisting of 
(1) an oligonucleotide that is fully complementary to the target and lacks the mismatch, 
(2) a fully modified phosphorothiolated oligonucleotide, 
(3) a fully modified 2'-O-methylated oligonucleotide, and 
(4) a chimeric double-stranded double hairpin containing RNA and DNA nucleotides, and 
iii) wherein said cultured or selectively enriched cells are not human embryonic stem cells, and 
iv) wherein said targeted nucleic acid is selected from the group of human genes consisting of: ADA, p53, beta-globin, RB, BRCA1, BRCA2, CFTR, CDKN2A, APC, Factor V, Factor VIII, Factor IX, hemoglobin alpha 1, hemoglobin alpha 2, MLH1, MSH2, MSH6, ApoE, LDL receptor, UGT1, APP, PSEN1, and PSEN2; 
(b) combining the targeted nucleic acid with said first or said second oligonucleotide in the presence of cellular repair proteins; 
(c) combining the targeted nucleic acid with the other of said first or said second oligonucleotide in the presence of cellular repair proteins; 
(d) quantifying the percentage of target molecules that undergo a sequence alteration event; 
(e) comparing the efficiency of alteration of said targeted nucleic acid sequence by said first oligonucleotide with the efficiency of alteration of the same targeted nucleic acid sequence by said second oligonucleotide; and 
(f) repeating steps (a) through (e) two or more times to optimize said first oligonucleotide for targeted nucleic acid sequence alteration.
The difference between the claims of this application and claim 43 of the patent is that claim 43 of the patent does not recite a preassembled RNP CRISPR delivery system to generate a double stranded break as recited in the claims of this application. 
The reference of Bialk discloses that oligonucleotides can direct the repair of single base mutations, however, with low frequency (p. 1, Abstract). Bialk discloses that including a CRISPR/Cas9 complex to induce double strand DNA breakage at specific sites surrounding the nucleotide for exchange significantly elevates the oligonucleotide-directed repair (p. 1, Abstract) and directs nucleotide exchange in a precise and efficient fashion (p. 12, bottom). Bialk discloses cell line HCT 116-19, which comprises an integrated mutant eGFP gene with a non-sense mutation at position +67 resulting in a non-functional eGFP protein (p. 3, top). Bialk discloses introducing into HCT 116-19 cells a single-stranded oligonucleotide and a CRISPR/Cas9 construct expressing Cas9 and a guide RNA (p. 3, bottom). Bialk discloses the introduction of an expression construct containing a CRISPR/Cas9 cleavage system and the appropriate single-stranded oligonucleotide leads to the correction of the mutant eGFP gene in the production of functional fluorescent protein (p. 13, middle).
The reference of Cameron teaches the guide RNA of Cas9 as a single guide RNA (sgRNA) (paragraph [0117]) and discloses sgRNA wherein crRNA is covalently joined to tracrRNA (paragraph [0042]). Cameron teaches a catalytically active RNP complex comprises a sgRNA and a catalytically active Cas9 protein (p. 20, paragraphs [0197] and [0200]). Cameron teaches in vitro assembly of a Cas9 RNP complex (Example 1, beginning at p. 20). 
The reference of Kouranova teaches that the Cas9 and sgRNA components of CRISPR can be delivered into cells as a precomplexed ribonucleoprotein particle (RNP) (p. 465, column 2, top). Kouranova teaches a method for RNP complex formation (p. 466, column 1, middle). Kouranova teaches benefits to delivering Cas9 and sgRNA by RNP over delivery by plasmid, including delivery of Cas9 and sgRNA by plasmid DNA potentially leads to more off-target modifications (p. 465, column 1, top) and RNP is the only format that is reliably active in cells (p. 474, column 2). According to Kouranova, the RNPs are the most convenient and efficient delivery method for cultured cell lines (p. 464, Abstract).
In view of the teachings of Bialk, Cameron, and Kouranova, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 43 of the patent to include a precomplexed (i.e., preassembled) RNP for each of the first and second oligonucleotides. One would have been motivated to and would have had a reasonable expectation of success to do this in order to induce double strand DNA breakage at specific sites surrounding the nucleotide for exchange in order to elevate the oligonucleotide-directed repair. Therefore, the methods of claims 39-42, 44-53, and 55-60 are unpatentable over claim 43 of the patent in view of Bialk, Cameron, and Kouranova. 

RESPONSE TO REMARKS: The applicant argues that claim 43 of the patent is not an obvious variant of the claims of this application because a double stranded break does not occur in the method of claim 43 of the patent. The applicant argues that prior to programmable nucleases such as CRISPR, creating a site-specific double stranded break at a target site was not possible. The applicant argues that the use of CRISPR in the claimed method results in the introduction of a double stranded break, which leads to the activation of repair proteins that are missing from claim 43 of the patent.   
The applicant’s argument is not found persuasive. The examiner acknowledges that claim 43 of the patent does not recite a double stranded break as recited in the claims of this application. However, the rejection is not based solely on claim 43 of the patent. Rather, the rejection is based on claim 43 of the patent in view of the teachings of Bialk, Cameron, and Kouranova and for the reasons set forth above, the claims of this application are unpatentable over claim 43 of the patent in view of Bialk, Cameron, and Kouranova. 

Claims 39-42, 44-47, 49-53, 55-58, and 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S Patent No. 5,888,983 A (cited on Form PTO-892; hereafter “patent”) in view of Bialk (supra), Cameron (supra), and Kouranova (supra). 
Claim 7 of the patent recites a method of repairing a mutation of a cell of a human subject, which comprises removing a cell from a subject, having a disease caused by the presence of a CRV-repairable mutation in the cell, and introducing an oligonucleotide into the removed cell, wherein said oligonucleotide comprises a first strand and a second strand, which first and second strands comprise a first region and a second region, respectively, each region having at least 15 nucleotides, in which:
a) each nucleotide of the first region is Watson-Crick paired to a nucleotide of the second region;
b) the first region comprises at least 8 ribonucleotides, which ribonucleotides are Watson-Crick paired to deoxyribonucleotides and form at least one ribo-type segment of at least 3 nucleotides; and
c) the sequence of the first or the second region is the sequence of a fragment of a wild-type allele of a human gene.
The difference between the claims of this application and claim 7 of the patent is that claim 7 of the patent does not recite administering to the cell a preassembled RNP CRISPR delivery system to generate a double stranded break as recited in the claims of this application. 
The reference of Bialk discloses that oligonucleotides can direct the repair of single base mutations, however, with low frequency (p. 1, Abstract). Bialk discloses that including a CRISPR/Cas9 complex to induce double strand DNA breakage at specific sites surrounding the nucleotide for exchange significantly elevates the oligonucleotide-directed repair (p. 1, Abstract) and directs nucleotide exchange in a precise and efficient fashion (p. 12, bottom). Bialk discloses cell line HCT 116-19, which comprises an integrated mutant eGFP gene with a non-sense mutation at position +67 resulting in a non-functional eGFP protein (p. 3, top). Bialk discloses introducing into HCT 116-19 cells a single-stranded oligonucleotide and a CRISPR/Cas9 construct expressing Cas9 and a guide RNA (p. 3, bottom). Bialk discloses the introduction of an expression construct containing a CRISPR/Cas9 cleavage system and the appropriate single-stranded oligonucleotide leads to the correction of the mutant eGFP gene in the production of functional fluorescent protein (p. 13, middle).
The reference of Cameron teaches the guide RNA of Cas9 as a single guide RNA (sgRNA) (paragraph [0117]) and discloses sgRNA wherein crRNA is covalently joined to tracrRNA (paragraph [0042]). Cameron teaches a catalytically active RNP complex comprises a sgRNA and a catalytically active Cas9 protein (p. 20, paragraphs [0197] and [0200]). Cameron teaches in vitro assembly of a Cas9 RNP complex (Example 1, beginning at p. 20). 
The reference of Kouranova teaches that the Cas9 and sgRNA components of CRISPR can be delivered into cells as a precomplexed ribonucleoprotein particle (RNP) (p. 465, column 2, top). Kouranova teaches a method for RNP complex formation (p. 466, column 1, middle). Kouranova teaches benefits to delivering Cas9 and sgRNA by RNP over delivery by plasmid, including delivery of Cas9 and sgRNA by plasmid DNA potentially leads to more off-target modifications (p. 465, column 1, top) and RNP is the only format that is reliably active in cells (p. 474, column 2). According to Kouranova, the RNPs are the most convenient and efficient delivery method for cultured cell lines (p. 464, Abstract).
In view of the teachings of Bialk, Cameron, and Kouranova, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 7 of the patent to administer a precomplexed (i.e., preassembled) RNP with the oligonucleotide. One would have been motivated to and would have had a reasonable expectation of success to do this in order to induce double strand DNA breakage at specific sites surrounding the nucleotide for exchange in order to elevate the oligonucleotide-directed repair. Therefore, the methods of claims 39-42, 44-47, 49-53, 55-58, and 60 are unpatentable over claim 7 of the patent in view of Bialk, Cameron, and Kouranova. 

Claims 48 and 59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S Patent No. 5,888,983 (cited on Form PTO-892; hereafter “patent”) in view of Bialk (supra), Cameron (supra), and Kouranova (supra) as applied to claims 39-42, 44-47, 49-53, 55-58, and 60 above, and further in view of Kmiec (supra).
Claim 7 of the patent does not recite and the references of Bialk, Cameron, and Kouranova do not teach or suggest a second crRNA complementary to a second target sequence.
The reference of Kmiec teaches using separate oligonucleotides to correct multiple point mutations (p. 11, paragraph [0187]).  
In view of the combination of Bialk, Cameron, Kouranova, and Kmiec, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the method of claim 7 of the patent to include a plurality of oligonucleotides and preassembled RNPs to target different sequences. One would have been motivated to and would have had a reasonable expectation of success to do this because Kmiec discloses using a plurality of oligonucleotides to correct multiple point mutations. Therefore, the methods of claims 48 and 59 of this application are unpatentable over claim 7 of the patent in view of Bialk, Cameron, Kouranova, and Kmiec. 

Claims 39-42, 44-47, 50-53, and 55-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S Patent No. 6,936,467 B2 (cited on Form PTO-892; hereafter “patent”) in view of Bialk (supra), Cameron (supra), and Kouranova (supra). 
Claim 1 of the patent recites a method of targeted alteration of a chromosomal sequence present within a cell in vitro, the method comprising:
introducing a sequence-altering oligonucleotide into a cell in vitro, 
wherein said sequence-altering oligonucleotide:
is a single-stranded nonhairpin oligonucleotide 17-121 nucleotides in length;
has an unmodified DNA domain of at least 8 contiguous deoxyribonucleotides;
is fully complementary in sequence to a first strand of the cell's chromosomal DNA at a chromosomal target sequence, except for one or two mismatches positioned (i) within said oligonucleotide's unmodified DNA domain and (ii) at least 8 nucleotides from said oligonucleotide's 5′ and 3′ termini; and
has chemical modifications consisting essentially of at least one terminal locked nucleic acid (LNA), or at least one terminal 2′-O-Me base analog, or at least three terminal phosphorothioate linkages, or combinations thereof, and
wherein said cell is not a human embryonic stem cell,
whereby said introduced oligonucleotide directs sequence alteration at said chromosomal target sequence by the cellular repair enzyme machinery.
The difference between the claims of this application and claim 1 of the patent is that claim 1 of the patent does not recite administering to the cell a preassembled RNP CRISPR delivery system to generate a double stranded break as recited in the claims of this application. 
The reference of Bialk discloses that oligonucleotides can direct the repair of single base mutations, however, with low frequency (p. 1, Abstract). Bialk discloses that including a CRISPR/Cas9 complex to induce double strand DNA breakage at specific sites surrounding the nucleotide for exchange significantly elevates the oligonucleotide-directed repair (p. 1, Abstract) and directs nucleotide exchange in a precise and efficient fashion (p. 12, bottom). Bialk discloses cell line HCT 116-19, which comprises an integrated mutant eGFP gene with a non-sense mutation at position +67 resulting in a non-functional eGFP protein (p. 3, top). Bialk discloses introducing into HCT 116-19 cells a single-stranded oligonucleotide and a CRISPR/Cas9 construct expressing Cas9 and a guide RNA (p. 3, bottom). Bialk discloses the introduction of an expression construct containing a CRISPR/Cas9 cleavage system and the appropriate single-stranded oligonucleotide leads to the correction of the mutant eGFP gene in the production of functional fluorescent protein (p. 13, middle).
The reference of Cameron teaches the guide RNA of Cas9 as a single guide RNA (sgRNA) (paragraph [0117]) and discloses sgRNA wherein crRNA is covalently joined to tracrRNA (paragraph [0042]). Cameron teaches a catalytically active RNP complex comprises a sgRNA and a catalytically active Cas9 protein (p. 20, paragraphs [0197] and [0200]). Cameron teaches in vitro assembly of a Cas9 RNP complex (Example 1, beginning at p. 20). 
The reference of Kouranova teaches that the Cas9 and sgRNA components of CRISPR can be delivered into cells as a precomplexed ribonucleoprotein particle (RNP) (p. 465, column 2, top). Kouranova teaches a method for RNP complex formation (p. 466, column 1, middle). Kouranova teaches benefits to delivering Cas9 and sgRNA by RNP over delivery by plasmid, including delivery of Cas9 and sgRNA by plasmid DNA potentially leads to more off-target modifications (p. 465, column 1, top) and RNP is the only format that is reliably active in cells (p. 474, column 2). According to Kouranova, the RNPs are the most convenient and efficient delivery method for cultured cell lines (p. 464, Abstract).
In view of the teachings of Bialk, Cameron, and Kouranova, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1 of the patent to administer a precomplexed (i.e., preassembled) RNP with the oligonucleotide. One would have been motivated to and would have had a reasonable expectation of success to do this in order to induce double strand DNA breakage at specific sites surrounding the nucleotide for exchange in order to elevate the oligonucleotide-directed repair. Therefore, the methods of claims 39-42, 44-47, 50-53, and 55-58 are unpatentable over claim 1 of the patent in view of Bialk, Cameron, and Kouranova. 

Claims 48, 49, 59, and 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S Patent No. 6,936,467 B2 (cited on Form PTO-892; hereafter “patent”) in view of Bialk (supra), Cameron (supra), and Kouranova (supra) as applied to claims 39-42, 44-47, 50-53, and 55-58 above, and further in view of Kmiec (supra).
Claim 1 of the patent does not recite and the references of Bialk, Cameron, and Kouranova do not teach or suggest a second crRNA complementary to a second target sequence and a double-stranded oligonucleotide.
The reference of Kmiec teaches using separate oligonucleotides to correct multiple point mutations (p. 11, paragraph [0187]). Kmiec discloses the oligonucleotide to correct a point mutation can be a double-hairpin oligonucleotide (p. 7, paragraphs [0154] and [0155]) and exemplifies a double-hairpin oligonucleotide in Figures 1 and 3. A double-hairpin oligonucleotide is considered to be a “double-stranded oligonucleotide” as recited in claims 49 and 60.  
In view of the combination of Bialk, Cameron, Kouranova, and Kmiec, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the method of claim 1 of the patent to include a plurality of double-hairpin oligonucleotides and preassembled RNPs to target different sequences. One would have been motivated to and would have had a reasonable expectation of success to do this because Kmiec discloses using a plurality of oligonucleotides to correct multiple point mutations and discloses a double-hairpin oligonucleotide for correcting a point mutation. Therefore, the methods of claims 48, 49, 59, and 60 of this application are unpatentable over claim 1 of the patent in view of Bialk, Cameron, Kouranova, and Kmiec. 

Claims 39-42, 44-47, 49-53, 55-58, and 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 7 of U.S Patent No. 7,112,405 B2 (cited on Form PTO-892; hereafter “patent”) in view of Bialk (supra), Cameron (supra), and Kouranova (supra). 
The claims of the patent recite (in relevant part) a method of oligonucleotide-mediated nucleic acid sequence alteration comprising: 
providing an altered cell or cell-free extract comprising a target nucleic acid sequence, wherein the altered cell or cell-free extract has been altered such that it exhibits increased expression or protein activity relative to unaltered cell or cell-free extract of at least one protein selected from the group consisting of RAD10, RAD51, RAD52, RAD54, RAD55, MRE11, PMS1, XRS2, and combinations thereof, and further wherein said altered cell or cell-free extract exhibits decreased expression or protein activity relative to unaltered cell or cell-free extract of at least one other protein selected from the group consisting of RAD10, RAD51, RAD52, RAD54, RAD55, MRE11, PMS1, XRS2, and combinations thereof; 
providing an oligonucleotide adapted for altering at least one nucleotide in said target nucleic acid sequence; and 
introducing said oligonucleotide to the cell or cell-free extract under suitable conditions to allow recombination with the target nucleic acid sequence (claim 1), 
wherein the nucleic acid sequence is a deletion, insertion or replacement alteration (claim 2), and 
wherein the oligonucleotide is a double-hairpin oligonucleotide or a modified single-stranded oligonucleotide (claim 7). 
The claims of the patent do not recite administering to the cell a preassembled RNP CRISPR delivery system to generate a double stranded break as recited in the claims 39, 41, 42, 44-46, 50, 52, 53, and 55-57 of this application and the claims of the patent do not recite the limitations of claims 40 and 51.  
The reference of Bialk discloses that oligonucleotides can direct the repair of single base mutations, however, with low frequency (p. 1, Abstract). Bialk discloses that including a CRISPR/Cas9 complex to induce double strand DNA breakage at specific sites surrounding the nucleotide for exchange significantly elevates the oligonucleotide-directed repair (p. 1, Abstract) and directs nucleotide exchange in a precise and efficient fashion (p. 12, bottom). Bialk discloses cell line HCT 116-19, which comprises an integrated mutant eGFP gene with a non-sense mutation at position +67 resulting in a non-functional eGFP protein (p. 3, top). Bialk discloses introducing into HCT 116-19 cells a single-stranded oligonucleotide that is complementary to the target sequence except for a mismatch and a CRISPR/Cas9 construct expressing Cas9 and a guide RNA (p. 3, bottom; p. 5, Fig. 1B). Bialk discloses the introduction of an expression construct containing a CRISPR/Cas9 cleavage system and the appropriate single-stranded oligonucleotide leads to the correction of the mutant eGFP gene in the production of functional fluorescent protein (p. 13, middle).
The reference of Cameron teaches the guide RNA of Cas9 as a single guide RNA (sgRNA) (paragraph [0117]) and discloses sgRNA wherein crRNA is covalently joined to tracrRNA (paragraph [0042]). Cameron teaches a catalytically active RNP complex comprises a sgRNA and a catalytically active Cas9 protein (p. 20, paragraphs [0197] and [0200]). Cameron teaches in vitro assembly of a Cas9 RNP complex (Example 1, beginning at p. 20). 
The reference of Kouranova teaches that the Cas9 and sgRNA components of CRISPR can be delivered into cells as a precomplexed ribonucleoprotein particle (RNP) (p. 465, column 2, top). Kouranova teaches a method for RNP complex formation (p. 466, column 1, middle). Kouranova teaches benefits to delivering Cas9 and sgRNA by RNP over delivery by plasmid, including delivery of Cas9 and sgRNA by plasmid DNA potentially leads to more off-target modifications (p. 465, column 1, top) and RNP is the only format that is reliably active in cells (p. 474, column 2). According to Kouranova, the RNPs are the most convenient and efficient delivery method for cultured cell lines (p. 464, Abstract).
In view of the teachings of Bialk, Cameron, and Kouranova, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the claims of the patent to administer a precomplexed (i.e., preassembled) RNP with an oligonucleotide comprising a mismatch. One would have been motivated to and would have had a reasonable expectation of success to do this in order to induce double strand DNA breakage at specific sites surrounding the nucleotide for exchange in order to elevate the oligonucleotide-directed repair. Therefore, the methods of claims 39-42, 44-47, 49-53, 55-58, and 60 are unpatentable over the claims of the patent in view of Bialk, Cameron, and Kouranova. 

Claims 48 and 59 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 7 of U.S Patent No. 7,112,405 B2 (cited on Form PTO-892; hereafter “patent”) in view of Bialk (supra), Cameron (supra), and Kouranova (supra) as applied to claims 39-42, 44-47, 49-53, 55-58, and 60 above, and further in view of Kmiec (supra).
The claims of the patent do not recite and the references of Bialk, Cameron, and Kouranova do not teach or suggest a second crRNA complementary to a second target sequence.
The reference of Kmiec teaches using separate oligonucleotides to correct multiple point mutations (p. 11, paragraph [0187]).  
In view of the combination of Bialk, Cameron, Kouranova, and Kmiec, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the method of the claims of the patent to include a plurality of oligonucleotides and preassembled RNPs to target different sequences. One would have been motivated to and would have had a reasonable expectation of success to do this because Kmiec discloses using a plurality of oligonucleotides to correct multiple point mutations. Therefore, the methods of claims 48 and 59 of this application are unpatentable over the claims of the patent in view of Bialk, Cameron, Kouranova, and Kmiec. 

Claims 39-42, 44-47, 50-53, and 55-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S Patent No. 7,566,535 B2 (cited on Form PTO-892; hereafter “patent”) in view of Bialk (supra), Cameron (supra), and Kouranova (supra). 
Claim 1 of the patent recites a method of oligonucleotide-mediated targeted sequence alteration of a nucleic acid, the method comprising: 
combining a target nucleic acid in the presence of cellular repair proteins with a sequence-altering targeting oligonucleotide; and 
either adding lambda beta protein additionally to said combination or first contacting cells having said cellular repair proteins with an HDAC inhibitor or hydroxyurea; 
wherein said oligonucleotide-mediated targeted sequence alteration is dependent upon a cellular DNA mismatch repair mechanism; 
wherein said oligonucleotide is a single-stranded oligonucleotide 17-121 nucleotides in length, said oligonucleotide having an internally unduplexed domain of at least 8 contiguous deoxyribonucleotides, 
wherein said oligonucleotide is fully complementary in sequence to the sequence of a first strand of the nucleic acid target, but for one or more mismatches as between the sequences of said internally unduplexed deoxyribonucleotide domain and its complement on said target nucleic acid first strand, each of said mismatches positioned at least 8 nucleotides from said oligonucleotide's 5' and 3' terminal, and 
wherein said oligonucleotide has at least one terminal modification selected from the group consisting of: at least one terminal locked nucleic acid (LNA), at least one terminal 2'--O--Me base analog, at least one terminal phosphorothioate linkage, and at least three terminal phosphorothioate linkages.
The difference between the claims of this application and claim 1 of the patent is that claim 1 of the patent does not recite administering to the cell a preassembled RNP CRISPR delivery system to generate a double stranded break as recited in the claims of this application. 
The reference of Bialk discloses that oligonucleotides can direct the repair of single base mutations, however, with low frequency (p. 1, Abstract). Bialk discloses that including a CRISPR/Cas9 complex to induce double strand DNA breakage at specific sites surrounding the nucleotide for exchange significantly elevates the oligonucleotide-directed repair (p. 1, Abstract) and directs nucleotide exchange in a precise and efficient fashion (p. 12, bottom). Bialk discloses cell line HCT 116-19, which comprises an integrated mutant eGFP gene with a non-sense mutation at position +67 resulting in a non-functional eGFP protein (p. 3, top). Bialk discloses introducing into HCT 116-19 cells a single-stranded oligonucleotide and a CRISPR/Cas9 construct expressing Cas9 and a guide RNA (p. 3, bottom). Bialk discloses the introduction of an expression construct containing a CRISPR/Cas9 cleavage system and the appropriate single-stranded oligonucleotide leads to the correction of the mutant eGFP gene in the production of functional fluorescent protein (p. 13, middle).
The reference of Cameron teaches the guide RNA of Cas9 as a single guide RNA (sgRNA) (paragraph [0117]) and discloses sgRNA wherein crRNA is covalently joined to tracrRNA (paragraph [0042]). Cameron teaches a catalytically active RNP complex comprises a sgRNA and a catalytically active Cas9 protein (p. 20, paragraphs [0197] and [0200]). Cameron teaches in vitro assembly of a Cas9 RNP complex (Example 1, beginning at p. 20). 
The reference of Kouranova teaches that the Cas9 and sgRNA components of CRISPR can be delivered into cells as a precomplexed ribonucleoprotein particle (RNP) (p. 465, column 2, top). Kouranova teaches a method for RNP complex formation (p. 466, column 1, middle). Kouranova teaches benefits to delivering Cas9 and sgRNA by RNP over delivery by plasmid, including delivery of Cas9 and sgRNA by plasmid DNA potentially leads to more off-target modifications (p. 465, column 1, top) and RNP is the only format that is reliably active in cells (p. 474, column 2). According to Kouranova, the RNPs are the most convenient and efficient delivery method for cultured cell lines (p. 464, Abstract).
In view of the teachings of Bialk, Cameron, and Kouranova, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1 of the patent to administer a precomplexed (i.e., preassembled) RNP with the oligonucleotide. One would have been motivated to and would have had a reasonable expectation of success to do this in order to induce double strand DNA breakage at specific sites surrounding the nucleotide for exchange in order to elevate the oligonucleotide-directed repair. Therefore, the methods of claims 39-42, 44-47, 50-53, and 55-58 are unpatentable over claim 1 of the patent in view of Bialk, Cameron, and Kouranova. 

Claims 48, 49, 59, and 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S Patent No. 7,566,535 B2 (cited on Form PTO-892; hereafter “patent”) in view of Bialk (supra), Cameron (supra), and Kouranova (supra) as applied to claims 39-42, 44-47, 50-53, and 55-58 above, and further in view of Kmiec (supra).
Claim 1 of the patent does not recite and the references of Bialk, Cameron, and Kouranova do not teach or suggest a second crRNA complementary to a second target sequence and a double-stranded oligonucleotide.
The reference of Kmiec teaches using separate oligonucleotides to correct multiple point mutations (p. 11, paragraph [0187]). Kmiec discloses the oligonucleotide to correct a point mutation can be a double-hairpin oligonucleotide (p. 7, paragraphs [0154] and [0155]) and exemplifies a double-hairpin oligonucleotide in Figures 1 and 3. A double-hairpin oligonucleotide is considered to be a “double-stranded oligonucleotide” as recited in claims 49 and 60.  
In view of the combination of Bialk, Cameron, Kouranova, and Kmiec, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the method of claim 1 of the patent to include a plurality of double-hairpin oligonucleotides and preassembled RNPs to target different sequences. One would have been motivated to and would have had a reasonable expectation of success to do this because Kmiec discloses using a plurality of oligonucleotides to correct multiple point mutations and discloses a double-hairpin oligonucleotide for correcting a point mutation. Therefore, the methods of claims 48, 49, 59, and 60 of this application are unpatentable over claim 1 of the patent in view of Bialk, Cameron, Kouranova, and Kmiec. 

Claims 39-42, 44-47, 50-53, and 55-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S Patent No. 11,441,146 B2 (cited on Form PTO-892; hereafter “patent”) in view of Cameron (supra) and Kouranova (supra). 
Claim 1 of the patent recites a method of exchanging a single nucleotide in a DNA sequence using a CRISPR/Cas9 system in a synchronized and released population of cells in vitro, the method comprising: 
cleaving a DNA within 20 bases of a single nucleotide target site in the synchronized and released population of cells using at least one CRISPR/Cas9 system comprising a ribonucleoprotein (RNP) complex, thereby generating a cleaved DNA comprising a first cleavage end and a second cleavage end; 
exchanging a single nucleotide at the single nucleotide target site by (a) annealing the cleaved DNA with a single-stranded deoxyoligonucleotide about 72 nucleotides in length comprising (i) a first region 100% complementary to the first cleavage end and at least one deoxynucleotide adjacent to the first cleavage end of the cleaved DNA, (ii) a second region 100% complementary to the second cleavage end and at least one deoxynucleotide adjacent to the second cleavage end of the cleaved DNA, and (iii) a single mismatched nucleotide as compared to the single nucleotide target site of the DNA and (b) fusing the first and second cleavage ends of the cleaved DNA with no insertion and deletion of one or more unwanted deoxynucleotides at the junction of the first and second cleavage ends of the cleaved DNA to generate a repaired DNA at the single nucleotide target site comprising a repaired nucleotide complementary to the single mismatched nucleotide of the single-stranded deoxyoligonucleotide.
The difference between the claims of this application and claim 1 of the patent is that claim 1 of the patent does not recite the RNP is preassembled and does not recite features of the RNP as recited in the claims of this application. 
The reference of Cameron teaches the guide RNA of Cas9 as a single guide RNA (sgRNA) (paragraph [0117]) and discloses sgRNA wherein crRNA is covalently joined to tracrRNA (paragraph [0042]). Cameron teaches a catalytically active RNP complex comprises a sgRNA and a catalytically active Cas9 protein (p. 20, paragraphs [0197] and [0200]). Cameron teaches in vitro assembly of a Cas9 RNP complex (Example 1, beginning at p. 20). 
The reference of Kouranova teaches that the Cas9 and sgRNA components of CRISPR can be delivered into cells as a precomplexed ribonucleoprotein particle (RNP) (p. 465, column 2, top). Kouranova teaches a method for RNP complex formation (p. 466, column 1, middle). Kouranova teaches benefits to delivering Cas9 and sgRNA by RNP over delivery by plasmid, including delivery of Cas9 and sgRNA by plasmid DNA potentially leads to more off-target modifications (p. 465, column 1, top) and RNP is the only format that is reliably active in cells (p. 474, column 2). According to Kouranova, the RNPs are the most convenient and efficient delivery method for cultured cell lines (p. 464, Abstract).
In view of the teachings of Cameron and Kouranova, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer a precomplexed (i.e., preassembled) RNP with the oligonucleotide in the method of claim 1 of the patent. One would have been motivated to and would have had a reasonable expectation of success to do this because of the benefits of delivering Cas9/sgRNA by a precomplexed (i.e., preassembled) RNP as taught by Kouranova. Therefore, the methods of claims 39-42, 44-47, 50-53, and 55-58 are unpatentable over claim 1 of the patent in view of Bialk, Cameron, and Kouranova. 

Claims 48, 49, 59, and 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S Patent No. 11,441,146 B2 (cited on Form PTO-892; hereafter “patent”) in view of Cameron (supra) and Kouranova (supra) as applied to claims 39-42, 44-47, 50-53, and 55-58 above, and further in view of Kmiec (supra).
Claim 1 of the patent does not recite and the references of Cameron and Kouranova do not teach or suggest a second crRNA complementary to a second target sequence and a double-stranded oligonucleotide.
The reference of Kmiec teaches using separate oligonucleotides to correct multiple point mutations (p. 11, paragraph [0187]). Kmiec discloses the oligonucleotide to correct a point mutation can be a double-hairpin oligonucleotide (p. 7, paragraphs [0154] and [0155]) and exemplifies a double-hairpin oligonucleotide in Figures 1 and 3. A double-hairpin oligonucleotide is considered to be a “double-stranded oligonucleotide” as recited in claims 49 and 60.  
In view of the combination of Cameron, Kouranova, and Kmiec, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the method of claim 1 of the patent to include a plurality of double-hairpin oligonucleotides and preassembled RNPs to target different sequences. One would have been motivated to and would have had a reasonable expectation of success to do this because Kmiec discloses using a plurality of oligonucleotides to correct multiple point mutations and discloses a double-hairpin oligonucleotide for correcting a point mutation. Therefore, the methods of claims 48, 49, 59, and 60 of this application are unpatentable over claim 1 of the patent in view of Cameron, Kouranova, and Kmiec. 

Claims 39-42, 44-47, 50-53, and 55-58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of co-pending U.S. application no. 17/858,89 (reference application) in view of Cameron (supra) and Kouranova (supra). 
Claim 13 of the reference application recites a method of exchanging a single nucleotide in a DNA sequence using a CRISPR/Cas9 system in a synchronized and released population of cells in vitro or ex vivo, the method comprising: 
cleaving a first DNA within 20 bases of a single nucleotide target site in the synchronized and released population of cells using at least one CRISPR/Cas9 system comprising a ribonucleoprotein (RNP) complex, thus generating a first cleaved DNA comprising a first cleavage end; 
exchanging a single nucleotide at the single nucleotide target site by (a) annealing the first cleaved DNA with a single-stranded deoxyoligonucleotide about 72 nucleotides in length comprising (i) a first region 100% complementary to the first cleavage end and at least one deoxynucleotide adjacent to the first cleavage end of the cleaved DNA, (ii) a second region 100% complementary to a second cleavage end of a second DNA and at least one deoxynucleotide adjacent to the second cleavage end of the second cleaved DNA, and (iii) a single mismatched nucleotide as compared to the single nucleotide target site of the DNA and (b) fusing the first and second cleavage ends of the cleaved DNA with no insertion and deletion of one or more unwanted deoxynucleotides at the junction of the first cleavage end of the cleaved first DNA and the second cleavage end of the second DNA to generate a repaired DNA at the single nucleotide target site comprising a repaired nucleotide complementary to the single mismatched nucleotide of the single-stranded deoxyoligonucleotide.
The difference between the claims of this application and claim 13 of the reference application is that claim 1 of the patent does not recite the RNP is preassembled and does not recite features of the RNP as recited in the claims of this application. 
The reference of Cameron teaches the guide RNA of Cas9 as a single guide RNA (sgRNA) (paragraph [0117]) and discloses sgRNA wherein crRNA is covalently joined to tracrRNA (paragraph [0042]). Cameron teaches a catalytically active RNP complex comprises a sgRNA and a catalytically active Cas9 protein (p. 20, paragraphs [0197] and [0200]). Cameron teaches in vitro assembly of a Cas9 RNP complex (Example 1, beginning at p. 20). 
The reference of Kouranova teaches that the Cas9 and sgRNA components of CRISPR can be delivered into cells as a precomplexed ribonucleoprotein particle (RNP) (p. 465, column 2, top). Kouranova teaches a method for RNP complex formation (p. 466, column 1, middle). Kouranova teaches benefits to delivering Cas9 and sgRNA by RNP over delivery by plasmid, including delivery of Cas9 and sgRNA by plasmid DNA potentially leads to more off-target modifications (p. 465, column 1, top) and RNP is the only format that is reliably active in cells (p. 474, column 2). According to Kouranova, the RNPs are the most convenient and efficient delivery method for cultured cell lines (p. 464, Abstract).
In view of the teachings of Cameron and Kouranova, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer a precomplexed (i.e., preassembled) RNP with the oligonucleotide in the method of claim 13 of the reference application. One would have been motivated to and would have had a reasonable expectation of success to do this because of the benefits of delivering Cas9/sgRNA by a precomplexed (i.e., preassembled) RNP as taught by Kouranova. Therefore, the methods of claims 39-42, 44-47, 50-53, and 55-58 of this application are unpatentable over claim 13 of the reference application in view of Bialk, Cameron, and Kouranova. 

Claims 48, 49, 59, and 60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of co-pending U.S. application no. 17/858,89 (reference application) in view of Cameron (supra) and Kouranova (supra) as applied to claims 39-42, 44-47, 50-53, and 55-58 above, and further in view of Kmiec (supra).
Claim 13 of the reference application does not recite and the references of Cameron and Kouranova do not teach or suggest a second crRNA complementary to a second target sequence and a double-stranded oligonucleotide.
The reference of Kmiec teaches using separate oligonucleotides to correct multiple point mutations (p. 11, paragraph [0187]). Kmiec discloses the oligonucleotide to correct a point mutation can be a double-hairpin oligonucleotide (p. 7, paragraphs [0154] and [0155]) and exemplifies a double-hairpin oligonucleotide in Figures 1 and 3. A double-hairpin oligonucleotide is considered to be a “double-stranded oligonucleotide” as recited in claims 49 and 60.  
In view of the combination of Cameron, Kouranova, and Kmiec, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the method of claim 13 of the patent to include a plurality of double-hairpin oligonucleotides and preassembled RNPs to target different sequences. One would have been motivated to and would have had a reasonable expectation of success to do this because Kmiec discloses using a plurality of oligonucleotides to correct multiple point mutations and discloses a double-hairpin oligonucleotide for correcting a point mutation. Therefore, the methods of claims 48, 49, 59, and 60 of this application are unpatentable over claim 13 of the reference application in view of Cameron, Kouranova, and Kmiec. 

The examiner has made an earnest attempt to identify those patents and co-pending applications for purposes of rejecting the claims under the judicially created doctrine of obviousness-type double patenting. In the interest of compact prosecution, the examiner requests that: 1) applicants identify any other patent(s) and/or other co-pending application(s) that claim(s) subject matter that may necessitate a new double patenting rejection, an obviousness-type double patenting rejection, a provisional double patenting rejection, or a provisional obviousness-type double patenting rejection; 2) identify the claims of the patents and/or co-pending applications that claim identical or similar subject matter; 3) identify the corresponding claims of the instant application, and 4) in the interest of compact prosecution, take the appropriate action, e.g., cancel claims to preempt a statutory double patenting rejection and/or file a terminal disclaimer to preempt an obvious-type double patenting rejection or provisional rejection. Applicants’ cooperation in following steps 1) to 4) above is appreciated as this will allow the examiner to focus on more substantive issues in the examination of the instant application.  

Conclusion
Status of the claims:
Claims 39-42, 44-53, and 55-60 are pending.
Claims 39-42, 44-53, and 55-60 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656